Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the shape" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 1 and 34, the phrase "particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding Claim 34, the limitations “A portable object”, “a timepiece” and “at least one control device” are unclear since it is not certain if these limitations are new or if they are the same as the ones recited in Claim 1. For examination purposes, the Examiner will assume that they are the same.
Appropriate correction is required.   

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10- rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaelin et al (US Patent Application Publication No. 2005/0050718). With regard to Claim 1, Kaelin discloses a device for controlling at least one electronic function of a portable object (Paragraph 0002), in particular a timepiece, comprising a control stem (1) capable of moving axially between at least a first and a second stable position (Paragraph 0019), or between at least a stable position and an unstable position (Paragraph 0019), the control device also comprising an actuation element (30) made from an electrically insulating material rigidly connected to the control stem, as well as at least one flexible electrical switching element (23, 24) provided to be mechanically actuated by the actuation element when the control stem is moved axially, the at least one flexible .
With regard to Claim 11, Kaelin discloses the actuation element comprising a position-indexing zone including a cam profile (Fig. 1b) provided to participate in the indexing of the stable and unstable positions into which the control stem is brought during an axial movement.
With regard to Claim 12, Kaelin discloses a positioning spring (9) arranged to cooperate with the cam profile defined in the position-indexing zone of the actuation element in order to define each stable and unstable position of the control stem.
With regard to Claims 13, 15, 17, 19, 21, 23, 27 and 29, Kaelin discloses the cam profile being formed by at least one of at least one hollow (Fig. 1b) provided to cooperate with the positioning spring of the control device in order to define the stable position of the control stem and a slope (Fig. 1b) provided to cooperate with the positioning spring in order to define the unstable position of the control stem.
With regard to Claims 14, 18, 20, 28 and 30-31, Kaelin discloses a mechanical fastening stud (53, 54) connecting the at least one flexible electrical switching element in a fixed manner to the electrical circuit of the control device.
With regard to Claims 16, 22 and 24-26, Kaelin discloses the at least one electrical contact stud (53, 54) comprising an end that is connected to a contact pad (Paragraph 0027) of the electrical circuit of the control device.
With regard to Claim 32, Kaelin discloses two distinct flexible electrical switching elements (53, 54) that each comprising an electrical contact zone (Fig. 1b).
With regard to Claim 33, Kaelin discloses each flexible electrical switching element being configured to cooperate with a mechanical contact zone (Fig. 1b) of the actuation element in order to place the corresponding electrical contact zone in contact with the corresponding electrical contact stud during the movement of this flexible electrical switching element into the closing position.
With regard to Claim 34, Kaelin discloses the portable object (Paragraph 0002), in particular the timepiece, comprising the at least one control device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having control devices with control stems and switching elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833